Title: To John Adams from Edmund Jenings, 14 September 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels Sepr. 14. 1780
     
     On my Arrival in Town from Spa and Aix La Chapelle, where I staid longer than I intended to drink the Waters, I found Mr. Austin in his Way to Holland. I now take the Opportunity He offers me to Congratulate your Excellency on the Reception, Approbation and Confirmation of that Plan of Government, which does your Excellency so much Honor in forming, and which, I trust, will perpetuate the Happiness of the People, who have adopted it. It is republishing in England to imprint on the minds of the people there over and over Again, that there is something more than Common Sense in America—the Translation of Pownal and the other papers are got safe to my Friends Hands and He is preparing to publish them together and then proposes to retail it out in the News Papers.
     I Congratulate your Excellency too on the Capture of the Quebec West and India Fleets, it is a blow, which if followed up by two or three others of like Nature may have great and good Effects but Above all permit me to Congratulate your Excellency on the Affairs in Jerseys—the Letter written by General Greene on the Subject makes great Impression—it shews to all Europe that the Americans can fight with Bravery and Knowledge too.
     During my Intercourse with foreigners at Spa and Aix, it was with pleasure that I found an Attention to America and that I removed with the greatest Ease the Ideas of her Weakness and Unfaithfulness, which England had endeavoured to give. I had much respect shewn to me as an American, while the English were treated in General with coldness, and since my return hither, I have been congratulated on the present State of Affairs with more than ordinary Warmth—All this is Well.
     
     Our Ennemies are now all Drunk; they are Chusing their Members of Parliament, they ought to be Attentive to what they are about, for this may be the last Election in England; for Parliaments will be either be laid aside at the End of seven years or the ensuing One will be perpetuated by a Short Vote. It is said the Minority will be succesful; but what is it to Us, who is in or out. Until England is thoroughly beat, She will be always be foolish or Knavish.
     I shall set out the beginning of next week for Boulogne and return in fortnight, when I Hope to receive your Excellencies Commands.
     I Hear Mr. D gives a Miserable Account of our Affairs in America—this Marks a dissatisfid Man. Mr. J Johnson for reasons that I Know not, has written to Congress to desire them to Appoint another Agent for the Examining the public Accounts. I believe He is dissatisfid with Passy. I beg to be most Kindly remembered to my young Friends.
     I am Sir your Excellencys Most Obedient & faithful Humble servant
     
      Edm: Jenings
     
    